Citation Nr: 0716128	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-15 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1946 to June 1949.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a December 2004 
rating decision by the Muskogee RO.  At the veteran's 
request, the Board has advanced his case on the docket 
pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 
20.900(c) (2006).  


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested in the first postservice year; and a preponderance 
of the evidence is against a finding that the veteran's 
current hearing loss disability is related to his service.

2.  Tinnitus was not manifested in service and a 
preponderance of the evidence is against a finding that the 
veteran's current tinnitus is related to his service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.   38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).   The VCAA applies in 
the instant case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.   38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).   Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).   VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.   Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via October 2003 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.   The VCAA letter informed the veteran that he should 
submit any medical evidence in his possession pertinent to 
his claim.   VCAA notice was provided to the appellant prior 
to the initial adjudications.   

While the veteran did not receive any notice regarding 
ratings of the disabilities on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of an award is a matter for consideration.  
Hence, the veteran is not prejudiced by the lack of such 
notice.

The veteran's service medical records are associated with the 
claims file, as are private treatment records.   VA arranged 
for the veteran to be examined.   He has not identified any 
pertinent, obtainable evidence that remains outstanding.   
VA's duty to assist is also met.   Accordingly, the Board 
will address the merits of these claims.

II. Factual Background

No pertinent abnormalities were noted on the veteran's 
service enlistment examination.  His hearing was 15/15, 
bilaterally, on whispered voice test.  His service medical 
records are silent for any tinnitus or hearing loss 
complaints, findings, or diagnosis.  On service separation 
examination, his hearing was 15/15, bilaterally, on whispered 
voice test.

The veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was cook.

A December 2004 private audiogram was not interpreted.  
However, the chart indicated findings within moderate to 
severe hearing loss range, bilaterally.

On March 2005 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
65
85
LEFT
35
40
50
65
85

Speech audiometry revealed speech recognition ability of 66 
percent in the right ear and of 54 in the left ear.  The 
veteran complained of difficulty understanding speech in most 
situations and constant bilateral tinnitus.  He reported that 
his hearing loss progressively worsened over the years and 
that tinnitus had been present since acoustic trauma in the 
military.  The veteran indicated that postservice noise 
exposure included working 10-years in an oil field.  He 
denied recreational noise exposure.  The audiologist noted 
that the veteran had normal whispered voice tests in service 
and that he had not been exposed to excessive noise in 
service as he was not in combat and his military occupational 
specialty (MOS) was not acoustic trauma related.  Based on 
the above, he opined that it was less than likely that the 
veteran's hearing loss and tinnitus are the result of 
military service.  He added that the private audiogram was 
not valid because it was not performed by an audiologist.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Sensorineural hearing loss (as an 
organic disease of the nervous system) is a chronic disease 
which may be presumptively service connected if manifested to 
a compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

A March 2005 VA examination establishes that the veteran has 
a bilateral hearing loss disability by VA standards.  
However, there is no evidence that such disability was 
manifested in service or in the veteran's first postservice 
year.  Hence, service connection for bilateral hearing loss 
on the basis that it became manifest in service and 
persisted, or on a presumptive basis (for sensorineural 
hearing loss as an organic disease of the nervous system) is 
not warranted.

The only competent (medical) evidence as to a nexus between 
the veteran's bilateral hearing loss and service is the March 
2005 VA examiner's opinion, which is to the effect that the 
veteran's bilateral hearing loss is unrelated to his service.  
There is no medical opinion to the contrary.  Because he is a 
layperson, untrained in determining medical etiology, the 
veteran's own belief that his bilateral hearing loss is 
related to service is not competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The preponderance 
of the evidence is against the claim, and it must be denied.

Regarding tinnitus, there is no evidence that such disability 
was manifested in service.  Service medical records are 
completely silent for tinnitus complaints or diagnosis.  
Tinnitus was not diagnosed until the March 2005 VA 
examination.  Hence, service connection for tinnitus on the 
basis that it became manifest in service, and persisted, is 
not warranted.  

Service connection for tinnitus may still be established if 
competent evidence shows that such disability is related to 
(was incurred or aggravated in) the veteran's active service.  
The only competent (medical) evidence of record in the matter 
of a nexus between the veteran's tinnitus and his service is 
the March 2005 VA audiologist's opinion to the effect that it 
is unrelated service.  There is no competent evidence to the 
contrary.  Furthermore, the fact that the disability was not 
manifested until many years after service is, of itself, a 
factor against a finding that it is service connected.  Since 
he is a layperson, the veteran's own belief that his tinnitus 
is related to service is not competent evidence.  See 
Espiritu, supra.  As a preponderance of the evidence is 
against the claim seeking service connection for tinnitus, it 
must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


